DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 181-200 are currently pending in U.S. Patent Application No. 17/357,692 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
For the case of the claims in the instant application, that second presumption above stands unrebutted and the claims have been found not to invoke 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph accordingly.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 181-185, 189-190, 192-193 and 197-200 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sebastian et al. (US 2017/0236177).

As to claim 181, Sebastian teaches/suggests a non-transitory computer-readable medium including instructions that when executed by a processor cause the processor to perform a method ([0021] “Embodiments of the invention may also be implemented as instructions stored on one or more machine-readable media, which may be read and executed by one or more processors”, Fig. 1, system 10 in view of mobile comm device(s) 16i-16j, 18i-18k, [0002] “systems and methods for providing such conveniences and/or incentives in the form of a rewards-based surrogate shopping system and method”) for selecting available assignments, the method comprising:
receiving an indication of an external assignment (Fig. 6, 604 and 606, Fig. 8, 802-804 and 806, [0082], server receipt of remote shopper request(s) in addition to surrogate shopper preferences, and/or surrogate MCD receipt of assignment offer(s) from server 800/12), wherein the external assignment is associated with one or more locations external to a plurality of retail stores (Fig. 6, 606 store selection(s), Fig. 4, store location data 408, Fig. 4 product/inventory location data 412, Fig. 7 706, [0026] “each associated with a different one of a plurality of brick-and-mortar enterprise locations 251-25v wherein L may be any positive integer”, [0038], [0042], [0058], [0073] “Example surrogate shopper preferences that may be entered by the surrogate shopper at step 706 may include, but is not limited to, identification of one or more of the brick-and-mortar stores 251-25L and/or store locations at which the surrogate shopper is willing to execute surrogate shopping assignments, day(s) of the week and/or time(s) of day on and at which the surrogate shopper is available to execute surrogate shopping assignments” in further view of a broad interpretation of ‘associated with’ and wherein said one or more locations correspond to not only those of different retail establishments but different mobile surrogate shopper devices and/or those identified in the surrogate shoppers’ preferences/selection, and also those locations of remote shoppers, [0073], [0087], [0088] “In some embodiments, the processor 50 is operable to execute step 804 by comparing the location(s), date(s) and time(s) requested by the surrogate shopper with corresponding location(s), date(s) and time(s) of current remote orders and generating the one or more assignment offers based on matching surrogate shopping assignment request parameters and current remote order parameters”, [0098]);
based on the indication of the external assignment, selecting a retail store among the plurality of retail stores ([0006] “each of the plurality of assignment requests including request parameters identifying one of a plurality of brick-and-mortar stores of the retail enterprise and at least one of a desired date and a desired time of day for fulfilling by the corresponding surrogate shopper of one or more remote orders at the identified brick-and-mortar store”, [0073], [0081-0083], [0088]);
based on the selected retail store, selecting at least one available assignment in the selected retail store ([0083] “In still other embodiments of steps 604 and 606, surrogate shoppers desiring surrogate shopping assignments may be provided with at least some amount of selectivity among remote orders that match their assignment request parameters, and remote shoppers placing remote orders may likewise be provided with at least some amount of selectivity among surrogate shoppers that match their remote order request parameters”, [0088] “main server 12 may be operable at step 804 to generate assignment offers that match received shopping assignment request parameters and also that match surrogate shoppers based on location, date, time and/or other criteria established by surrogate shoppers as part of the setup process 700, examples of which may include, but are not limited to, shopping related information, shopping related preferences, remote shopper connection information and/or reward preferences”, [0089] “the processor 50 may be operable at step 804 to include in the one or more generated assignn1ent offers current remote orders for remote shoppers that live within a predetermined or selected distance from the surrogate shopper”); and
offering the selected at least one available assignment in the selected retail store to a user (Fig. 8, 806 Display Assignment Offer(s), see also 814, 816 and 818, [0082] “to generate surrogate shopping assignment offers and/or schedule accepted surrogate shopping assignments”, [0088-0089], [0090] “operable to control the display 220 to display the one or more assignment offers generated by the processor 50 of the main server 12 at step 804. Thereafter at step 808, the surrogate shopper accepts or declines one or more of the displayed assignment offer(s) through interaction with the surrogate shopper's mobile communication device 16”, [0092], [0108], etc.).

As to claim 182, Sebastian teaches/suggests the CRM of claim 181.
Sebastian further teaches/suggests the CRM wherein the external assignment includes an available assignment offered to the user ([0083], [0088-0089]).

As to claim 183, Sebastian teaches/suggests the CRM of claim 181.
Sebastian further teaches/suggests the CRM wherein offering the selected at least one available assignment in the selected retail store to the user includes offering to the user a bundle of the external assignment and the selected at least one available assignment in the selected retail store ([0110] “In some such embodiments, the surrogate shopper is illustratively presented with such remote orders at step 806, and at step 808 the surrogate shopper may select one or more of the time-conflicting remote orders to fulfill. In other embodiments, the processor 50 of the main server 12 may be operable to select one or more of the time-conflicting orders to assign to the surrogate shopper. In some such embodiments, the processor 50 may do so randomly while in other embodiments the processor 50 may select the one or more time-conflicting orders to assign to the surrogate shopper using any information accessible by the processor 50 relating to the multiple remote order requests, the multiple remote shoppers, the shopping assignment requested by the surrogate shopper and/or the surrogate shopper. Steps 904-910 of the process 900 may be executed prior to step 804 of the process 800 in some such embodiments, and in other embodiments the steps 804 and 904 may occur simultaneously or in any order”, see also ‘composition of one or more remote orders’ [0115], [0118] multiple assignments performed/completed simultaneously).

As to claim 184, Sebastian teaches/suggests the CRM of claim 181.
Sebastian further teaches/suggests the CRM wherein the external assignment includes an assignment selected for the user based on one or more preferences of the user ([0073] “the surrogate shopper may illustratively enter information specific to the surrogate shopper and/or surrogate shopping preferences, e.g., one or more conditions upon which the surrogate shopper is willing to execute surrogate shopping assignments. Example information that may be entered by the surrogate shopper at step 706 may include, but is not limited to, one or more departments or product areas of the retail enterprise 11 in which the surrogate shopper has particular knowledge or expertise ... one or more of the brick-and-mortar stores 251 -25L typically frequented by the surrogate shopper, identification of one or more brick-and-mortar stores 251 -25 L and/or geographic locations outside of the surrogate shopper's home area that the surrogate shopper periodically or otherwise visits ... is willing to execute surrogate shopping assignments, day(s) of the week and/or time(s) of day on and at which the surrogate shopper is available to execute surrogate shopping assignments, minimum and/or maximum size of, e.g., number of items in, remote orders for which the surrogate shopper will be willing to execute surrogate shopping assignments, a service rate, e.g., in the form of a minimum or specific reward”).

As to claim 185, Sebastian teaches/suggests the CRM of claim 181.
Sebastian further teaches/suggests the CRM wherein the external assignment includes a task associated with an employer of the user ([0053] “one or more employees of a business enterprise, etc. ... who shop at and purchase items from a retail enterprise, and who are members of an enterprise membership service (EMS) of the type described herein and provided and managed by the retail enterprise 11”, [0069] “should be understood to mean that the surrogate shopper or an employee of, or independent contractor associated with the retail enterprise”, [0133]).

As to claim 189, Sebastian teaches/suggests the CRM of claim 181.
Sebastian further teaches/suggests the CRM wherein the external assignment includes being at a particular location at an estimated time period, and the selected retail store is determined based on the estimated time period ([0079] “made dependent upon one or more factors relating any remote order to be fulfilled by an identified surrogate shopper, such as the size of the remote order, the number of remote orders fulfilled by the identified surrogate shopper within a specified time period, the day of the week and/or the time of day of fulfillment by the identified surrogate shopper of the remote order, the speed of fulfillment by the identified surrogate shopper of the remote order, the availability of the surrogate shopper to fulfill the remote order on the requested day and/or at a requested time of day, the current rating of the surrogate shopper, the rate requested or specified by the surrogate shopper, if any, the reward preferences of the surrogate shopper, and the like”).

As to claim 190, Sebastian teaches/suggests the CRM of claim 181.
Sebastian teaches/suggests the CRM further comprising determining an amount of time estimated to complete the selected at least one available assignment (suggested as minimizing the time required to execute the order assignment (and/or prevent the spoilage of one or more products) is used as a basis for selecting one or more route alternatives [0115] “Any such suggested route may serve to minimize the amount of time require by the surrogate shopper to execute the one or more remote order assignments and/or preserve the integrity of one or more collected items, and it will be appreciated that the value of any such suggested route may increase as the number of remote orders to be executed by a surrogate shopper during any one shopping expedition also increases”).

As to claim 192, Sebastian teaches/suggests the CRM of claim 181.
Sebastian teaches/suggests the CRM wherein the method further comprises determining a reward corresponding to the selected at least one available assignment based on a property of the external assignment (Abs remote shopper order parameters, as compared to surrogate preferences/assignment requests in the selection of a corresponding offer, in further view of [0075] surrogate shopper reward preferences “examples of reward preferences specifiable by the surrogate shopper at step 710 may include, but are not limited to ... the processor 50 of the main server 12 may take any such reward preferences entered by the surrogate shopper at step 710 into account when generating rewards for completion of surrogate shopping assignments as described by example with respect to FIG. 6”, [0079]), and providing to the user an indication of the determined reward (Fig. 10 840, [0118], [0119] “any such reward(s) may illustratively take the form of one or more VDCs and/or virtual vouchers transmitted by the processor 50 of the main server 12 to the surrogate shopper's mobile communication device 16 and/or to the surrogate shopper's computing device”).

As to claim 193, Sebastian teaches/suggests the CRM of claim 181.
Sebastian further teaches/suggests the CRM wherein offering the selected at least one available assignment in the selected retail store to the user includes providing to the user an indication of a reward corresponding to the external assignment without the selected at least one available assignment and an indication of a reward corresponding to a bundle of the external assignment and the selected at least one available assignment (bundle/composite reward [0118] “and in other embodiments the surrogate shopper may receive a single composite reward for completing, simultaneously or otherwise, multiple surrogate shopping assignments”).

As to claim 197, Sebastian teaches/suggests the CRM of claim 181.
Sebastian further teaches/suggests the CRM wherein the selected at least one available assignment comprises purchasing an item at the selected retail store (Abs “each including order parameters defining items for purchase and a desired date or time of day of fulfillment of the remote order”, [0022] “to process items to be purchased by shoppers during purchase transactions”, [0026], [0097], etc.).

As to claim 198, Sebastian teaches/suggests the CRM of claim 181.
Sebastian further teaches/suggests the CRM/method further comprising:
[0090] “If the surrogate shopper declines all assignment offers at step 808, the process 800, in one embodiment, illustratively loops back to step 802 or to step 804 as illustrated in FIG. 8. In alternate embodiments, the process 800 may terminate after step 808 if the surrogate shopper declines all assignment offers, and the process 800 must then be manually restarted to request new assignments”);
selecting an alternate retail store of among the plurality of retail stores ([0006] “each of the plurality of assignment requests including request parameters identifying one of a plurality of brick-and-mortar stores of the retail enterprise and at least one of a desired date and a desired time of day for fulfilling by the corresponding surrogate shopper of one or more remote orders at the identified brick-and-mortar store”, [0073], [0081-0083], [0088] repeated for the instance that the user initially declines assignments as per [0090]);
based on the selected alternate retail store, selecting at least one alternate available assignment in the selected alternate retail store ([0083] “In still other embodiments of steps 604 and 606, surrogate shoppers desiring surrogate shopping assignments may be provided with at least some amount of selectivity among remote orders that match their assignment request parameters, and remote shoppers placing remote orders may likewise be provided with at least some amount of selectivity among surrogate shoppers that match their remote order request parameters”, [0088] “main server 12 may be operable at step 804 to generate assignment offers that match received shopping assignment request parameters and also that match surrogate shoppers based on location, date, time and/or other criteria established by surrogate shoppers as part of the setup process 700, examples of which may include, but are not limited to, shopping related information, shopping related preferences, remote shopper connection information and/or reward preferences”, [0089] “the processor 50 may be operable at step 804 to include in the one or more generated assignn1ent offers current remote orders for remote shoppers that live within a predetermined or selected distance from the surrogate shopper”, repeated for the instance that the user initially declines assignments as per [0090]); and
offering the selected at least one alternate available assignment in the selected alternate retail store to the user (Fig. 8, 806 Display Assignment Offer(s), see also 814, 816 and 818, [0082] “to generate surrogate shopping assignment offers and/or schedule accepted surrogate shopping assignments”, [0088-0089], [0090] “operable to control the display 220 to display the one or more assignment offers generated by the processor 50 of the main server 12 at step 804. Thereafter at step 808, the surrogate shopper accepts or declines one or more of the displayed assignment offer(s) through interaction with the surrogate shopper's mobile communication device 16”, [0092], [0108], etc.).

As to claim(s) 199 and 200, these claims are the method and system claims corresponding to CRM claim 181 respectively, and are rejected accordingly.  Examiner notes corresponding structure to include that processor of Sebastian (Fig. 1, processor 50, and individual processor(s) of devices 16i-16j and 18i-18k (see Fig. 2-3 processor 200 and 300)).


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


1.	Claims 186-187 are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al. (US 2017/0236177) in view of Kaye (US 2016/0071050).

As to claim 186, Sebastian teaches/suggests the CRM of claim 181.
Sebastian fails to explicitly disclose the CRM wherein the external assignment includes a transportation assignment associated with a particular location, and
Sebastian at the minimum teaches/suggests the selected retail store is determined based on a particular location (Fig. 6, 606 store selection(s), Fig. 4, store location data 408, Fig. 4 product/inventory location data 412, Fig. 7 706, [0026] “each associated with a different one of a plurality of brick-and-mortar enterprise locations 251-25v wherein L may be any positive integer”, [0038], [0042], [0058], [0073] “Example surrogate shopper preferences that may be entered by the surrogate shopper at step 706 may include, but is not limited to, identification of one or more of the brick-and-mortar stores 251-25L and/or store locations at which the surrogate shopper is willing to execute surrogate shopping assignments, day(s) of the week and/or time(s) of day on and at which the surrogate shopper is available to execute surrogate shopping assignments” in further view of a broad interpretation of ‘associated with’ and wherein said one or more locations correspond to not only those of different retail establishments but different mobile surrogate shopper devices and/or those identified in the surrogate shoppers’ preferences/selection, and also those locations of remote shoppers, [0073], [0087], [0088] “In some embodiments, the processor 50 is operable to execute step 804 by comparing the location(s), date(s) and time(s) requested by the surrogate shopper with corresponding location(s), date(s) and time(s) of current remote orders and generating the one or more assignment offers based on matching surrogate shopping assignment request parameters and current remote order parameters”, [0098]).  Sebastian also discloses a distance consideration between a surrogate shopper and one or more remote shoppers associated with one or more assignment offers ([0079] “within a specified distance of the remote shopper’s residence”, [0089]).  While Sebastian is explicit in terms of a store selection based on a particular location and surrogate shopper distance considerations, Sebastian fails to explicitly disclose delivery options as alternatives to a remote shopper pick-up following a surrogate shopper fulfillment.
Kaye evidences the obvious nature of an external assignment that includes a transportation assignment associated with a particular location ([0041-0042] “If a courier taps any of the orders in the order list 1204 they will be shown the Order Details page 1300 of FIG. 13 pertaining to that order.... delivery location 1306, courier's current location 1308”, [0044], transportation assignment associated with a particular location corresponding to a transportation of a food/purchase order and associated with delivery location 1306, courier location 1308, and restaurant 102 location).  Kaye further evidences the obvious nature of a remote shopper system/method wherein a surrogate shopper performs a delivery assignment as part of an external assignment.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Sebastian such that the external assignment includes a transportation assignment associated with a particular location, as taught/suggested by Kaye, and such that the selected retail store is determined based on said location as an alternative to those locations used in an assignment/offer determination as disclosed in Sebastian (for those same reasons suggested in Sebastian and associated with alternate locations/preferences – e.g. surrogate may only be willing to travel a certain distance, etc.), the motivation as similarly taught/suggested therein that such an external assignment may serve to expand the system/method of Sebastian to include a delivery location/offer and thus enabling assignments involving remote shoppers unable or unwilling to pick up a surrogate fulfilled order, and characterized by a reasonable expectation of success.

As to claim 187, Sebastian in view of Kaye teaches/suggests the CRM of claim 186.
Sebastian in view of Kaye further teaches/suggests the CRM wherein the selected retail store is determined based on a distance from the particular location to the selected retail store (distance consideration disclosure of Sebastian and surrogate shopper preferences as identified above for the case of claim 186, in further view of Kaye [0029] “The aforementioned delivery estimate 226 may be a simple estimate based on the distance between the courier 104 and the customer 106 taking into account the mode of travel of the courier 104. The courier 104 might indicate through the use of a mobile app, the modality they are using to transport the food items, whether on foot, by bicycle or by car. An estimate can then be made given the distance, or through road routing, how long it will take to get there. Traffic information may also be used to predict the time it will take”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Sebastian in view of Kaye such that the selected retail store is based on those surrogate shopper preferences to include a distance from the particular/delivery location to the selected retail store as taught/suggested by Sebastian and Kaye, the motivation as similarly taught/suggested therein that such a distance consideration ensures a surrogate shopper is offered not only assignments pertaining to retail locations within a threshold distance (a distance a surrogate shopper may be willing to travel to reach a retail location), but furthermore those characterized by a distance the surrogate shopper is willing to travel to complete delivery to a remote shopper’s location.


2.	Claim 188 is rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al. (US 2017/0236177) in view of Shah et al. (US 2016/0063435).

As to claim 188, Sebastian teaches/suggests the CRM of claim 181.
Sebastian fails to explicitly disclose the CRM wherein the external assignment includes a transportation assignment from a first location to a second location, and the selected retail store is determined based on a measure of a detour to the selected retail store when traveling from the first location to the second location.  As identified above for the case of claim 186, Sebastian does at the minimum suggest selecting the retail store based on one or more locations in view of that similarly suggested motivation wherein the surrogate shopper is only provided offers satisfying their settings/preferences related to a distance they may be willing to travel.
Shah evidences the obvious nature of an external assignment includes a transportation assignment from a first location to a second location, and the selected retail store is determined based on a measure of a detour to the selected retail store when traveling from the first location to the second location ([0007-0008] “In some embodiments, the order comprises order attribute data and at least two waypoints, and wherein each of the at least two waypoints corresponds to a pick-up location or a drop-off location and comprises one or more waypoint attributes.... In at least some embodiments, the order request comprises waypoints for multiple drop-offs and/or multiple pick-ups”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Sebastian such that the external assignment includes a transportation assignment from a first location to a second location, and the selected retail store is determined based on a measure of a detour to the selected retail store when traveling from the first location to the second location as taught/suggested by Shah, (to include a delivery location option as identified above for the case of claim 186, and more specifically that location information of Sebastian further modified to comprise/consider a current surrogate/courier location, one or more detour/store locations (Sebastian suggests a single) and a drop-off/delivery location), the motivation as similarly taught/suggested therein that such an external assignment may serve to expand the system/method of Sebastian to include a delivery location/offer in addition to a total distance travel between a courier’s starting location, one or more store locations and delivery/remote location, and thus enabling the offering of assignments involving remote shoppers unable or unwilling to pick up a surrogate fulfilled order in addition to offers involving a plurality of pick-up/retail locations corresponding to for example a single delivery/drop-off location, and total distances involved therein.


3.	Claim 191 is rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al. (US 2017/0236177) in view of Taylor et al. (US 2018/0247264).

As to claim 191, Sebastian teaches/suggests the CRM of claim 181.
Sebastian teaches/suggests the CRM wherein the method further comprises:
receiving one or more images captured from the selected retail store ([0117] “e.g., by scanning or capturing an image of a completion code provided by an employee of the retail enterprise or displayed on a display device or monitor under control of the main server 12, of one of the hub servers 22 and/or of one of the point-of-sale systems”, [0128] image analysis to determine in-store product location, [0131]); and
Sebastian fails to explicitly disclose the method comprising analyzing the one or more images to select at least one available assignment.
Taylor evidences the obvious nature of analyzing one or more images to select at least one available assignment ([0025] “In embodiments, the improvements in efficiency and inventory management can be tied to detection systems that use optical data, weight data, or a combination thereof to determine when products are understocked, overstocked, or stocked inefficiently. Such product stocking detection systems can autonomously communicate with an inventory management system to direct activities within a retail environment” in view of [0032] “Information entered in this way may be received at server 104 and affect the priority assigned by rules engine 102 for subsequent deployments of the various mobile electronic devices 106 or the tasks directed by devices 106. In the example above, in which an associate has been informed that a particular type of inventory 108 is out of stock, rules engine 102 may request that server 104 deploy an associate or machine with a mobile electronic device 106 to an expected location of that particular inventory 108”, [0037], [0039], [0059] “Cameras can be particularly useful for autonomous detection because, unlike RFID and NFC sensors, they need not emit any signal”, [0061]).  Taylor further provides motivation for delegating a workflow based on image analysis in e.g. [0004-0006].
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Sebastian to further comprise analyzing the one or more images to select at least one available assignment as taught/suggested by Taylor, the motivation as similarly taught/suggested therein that such an image analysis enables an optimization for efficiency such that an associate/surrogate is offered/performs (as part of e.g. a delegated workflow) only those tasks appropriate on a basis of the most updated/accurate information (updated inventory checks, etc.) available.


Claim 194 is rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al. (US 2017/0236177) in view of Gara et al. (US 2019/0392367).

As to claim 194, Sebastian teaches/suggests the CRM of claim 181.
Sebastian fails to explicitly disclose the CRM wherein the external assignment is determined based on a type of equipment available to the user.
Gara evidences the obvious nature of a crowdsourced service provider assignment system wherein an assignment is determined based on a type of equipment available to a user ([0089] “Other characteristics/criteria utilized by the assignment module 620 may include proximity in location, prior user ratings, equipment on the tow truck, skillset/ expertise of the driver of the tow truck, price/cost of the tow truck roadside assistance services, etc.”, [0097] “The assignment module 615 may also consider and factor the price of the driver, any particular skills of the driver, the match with the user or customer, and the equipment of the driver. The assignment module 615 may also consider how long the driver will take at their current job, utilizing information from the collection module 610”, [0110], [0116], [0122], [0128], [0138], [0147], [0160]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Sebastian, and the surrogate shopper profile/settings therein more specifically, to further include types of special equipment available to a surrogate shopper if applicable, and wherein an assignment is determined based on a type of equipment available to a user as taught/suggested by Gara, the motivation as similarly taught/suggested therein that such a consideration with respect to special equipment may serve to ensure assignment(s)/offers requiring special equipment are only served to those users capable of completing/fulfilling the assignment.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.


Allowable Subject Matter
	Claims 195-196 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  References of record fail to serve in any obvious combination teaching each and every limitation as required therein.  Regarding the limitations of claim 195, Sebastian suggests those surrogate shopper preferences including ‘a service rate’ (see [0073], [0079]) corresponding to that desired ‘earning rate’, however fails to explicitly disclose determining a travel time to a location associated with each of a plurality of alternative retail stores; obtaining a predicted earning rate for each of the plurality of alternative retail stores; and wherein the selected retail store is determined based on the predicted earning rate equaling or exceeding the desired earning rate.  Sebastian additionally fails to explicitly disclose receiving, from the user, an estimated gas mileage of a vehicle associated with the user and a cost per quantity of gas; estimating, based on the estimated gas mileage and cost per quantity of gas, a total fuel price associated with each of the plurality of retail stores; and deducting the total fuel price from the predicted earning rate.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IAN L LEMIEUX/Primary Examiner, Art Unit 2669